Title: To James Madison from Benjamin Henry Latrobe, 14 March 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir
Capitol, March 14h. 1809
I solicit your directions as to the adaptation of the rooms in the East end of the President’s house to the use of the President and the Secretaries in Cabinet Council. If the first room occupied by Mr Coles as a sitting room be considered as sufficiently large for this use, supposing that used as the bedchamber to contain the Books & papers not in constant use, it would save much delay, inconvenience & expense, to suffer the partition to remain in its present situation. But if you should be of opinion that the room ought to be enlarged & that the fireplace is too near the Wall, the partition may be moved to the North, and the Cieling & flooring carried out.

I have desired Mr Lenox who has the charge of the Workmen at the President’s house, to wait upon you for your directions on this head, & have given him the necessary instructions in case of either alternative.
Should the rooms appear sufficiently large, they will be papered, & the side next to the great room plaistered so as to prevent the conversation within from being overheard.
Mr Lenox will put up without loss of time such shelves & other accomodations, as you shall please to direct.
I believe I shall not have occasion again to trespass on your time & attention respectg the duties of my office, as I shall be perfectly informed of your intentions respecting every part of the public works when you shall have given orders on the above subject. With high respect I am Yours
B Henry Latrobe surveyor of the pblic Bldgs U.S.
